                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 1 of 22




                Cochrane
                Library
                 Cochrane Database of Systematic Reviews




Antiandrogen or estradiol treatment or both during hormone
therapy in transitioning transgender women (Review)

Haupt C, Henke M, Kutschmar A, Hauser B, Baldinger S, Saenz SR, Schreiber G




Haupt C, Henke M, Kutschmar A, Hauser B, Baldinger S, Saenz SR, Schreiber G.
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women.
Cochrane Database of Systematic Reviews 2020, Issue 11. Art. No.: CD013138.
DOI: 10.1002/14651858.CD013138.pub2.




www.cochranelibrary.com
                                                                                                         11
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women
(Review)
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                         Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 2 of 22
              Cochrane                       Trusted evidence.
                                             Informed decisions.
              Library                        Better health.                                                                                                   Cochrane Database of Systematic Reviews


                                                                                  TABLE OF CONTENTS
HEADER.........................................................................................................................................................................................................    1
ABSTRACT.....................................................................................................................................................................................................      1
PLAIN LANGUAGE SUMMARY.......................................................................................................................................................................                      2
BACKGROUND..............................................................................................................................................................................................           3
OBJECTIVES..................................................................................................................................................................................................       4
METHODS.....................................................................................................................................................................................................       4
   Figure 1..................................................................................................................................................................................................      7
RESULTS........................................................................................................................................................................................................   10
DISCUSSION..................................................................................................................................................................................................      10
AUTHORS' CONCLUSIONS...........................................................................................................................................................................                   11
ACKNOWLEDGEMENTS................................................................................................................................................................................                  11
REFERENCES................................................................................................................................................................................................        12
CHARACTERISTICS OF STUDIES..................................................................................................................................................................                      16
ADDITIONAL TABLES....................................................................................................................................................................................             18
APPENDICES.................................................................................................................................................................................................       19
HISTORY........................................................................................................................................................................................................   19
CONTRIBUTIONS OF AUTHORS...................................................................................................................................................................                       20
DECLARATIONS OF INTEREST.....................................................................................................................................................................                     20
INDEX TERMS...............................................................................................................................................................................................        20




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                                                                                     i
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 3 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                           Cochrane Database of Systematic Reviews


[Intervention Review]

Antiandrogen or estradiol treatment or both during hormone therapy in
transitioning transgender women

Claudia Haupt1, Miriam Henke2, Alexia Kutschmar3, Birgit Hauser4, Sandra Baldinger5, Sarah Rafaela Saenz6, Gerhard Schreiber7

1Medical Service for Transgenders Lucerne, Lucerne, Switzerland. 2Independent Transgender Consultant, Rothenburg, Germany.
3Independent Transgender Consultant, Gaimersheim, Germany. 4Gynaecology and Obstetrics, HRT Transgender Center Medical
Practice, Hohenstein, Germany. 5Independent Transgender Consultant, Lucerne, Switzerland. 6Independent Transgender Consultant,
Ludwigshafen, Germany. 7Institute for Theology and Social Ethics, Technical University Darmstadt, Darmstadt, Germany


Contact address: Claudia Haupt, ddr.haupt@hin.ch.

Editorial group: Cochrane Tobacco Addiction Group.
Publication status and date: New, published in Issue 11, 2020.

Citation: Haupt C, Henke M, Kutschmar A, Hauser B, Baldinger S, Saenz SR, Schreiber G. Antiandrogen or estradiol treatment or both
during hormone therapy in transitioning transgender women. Cochrane Database of Systematic Reviews 2020, Issue 11. Art. No.:
CD013138. DOI: 10.1002/14651858.CD013138.pub2.

Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                              ABSTRACT

Background
Gender dysphoria is described as a mismatch between an individual's experienced or expressed gender and their assigned gender, based
on primary or secondary sexual characteristics. Gender dysphoria can be associated with clinically significant psychological distress and
may result in a desire to change sexual characteristics. The process of adapting a person's sexual characteristics to their desired sex is
called ‘transition.'

Current guidelines suggest hormonal and, if needed, surgical intervention to aid transition in transgender women, i.e. persons who aim to
transition from male to female. In adults, hormone therapy aims to reverse the body's male attributes and to support the development of
female attributes. It usually includes estradiol, antiandrogens, or a combination of both. Many individuals first receive hormone therapy
alone, without surgical interventions. However, this is not always sufficient to change such attributes as facial bone structure, breasts, and
genitalia, as desired. For these transgender women, surgery may then be used to support transition.

Objectives
We aimed to assess the efficacy and safety of hormone therapy with antiandrogens, estradiol, or both, compared to each other or placebo,
in transgender women in transition.

Search methods
We searched MEDLINE, the Cochrane Central Register of Controlled Trials (CENTRAL), Embase, Biosis Preview, PsycINFO, and PSYNDEX.
We carried out our final searches on 19 December 2019.

Selection criteria
We aimed to include randomised controlled trials (RCTs), quasi-RCTs, and cohort studies that enrolled transgender women, age 16 years
and over, in transition from male to female. Eligible studies investigated antiandrogen and estradiol hormone therapies alone or in
combination, in comparison to another form of the active intervention, or placebo control.

Data collection and analysis
We used standard methodological procedures expected by Cochrane to establish study eligibility.


Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                              1
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 4 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                           Cochrane Database of Systematic Reviews


Main results
Our database searches identified 1057 references, and after removing duplicates we screened 787 of these. We checked 13 studies for
eligibility at the full text screening stage. We excluded 12 studies and identified one as an ongoing study. We did not identify any completed
studies that met our inclusion criteria. The single ongoing study is an RCT conducted in Thailand, comparing estradiol valerate plus
cyproterone treatment with estradiol valerate plus spironolactone treatment. The primary outcome will be testosterone level at three
month follow-up.

Authors' conclusions
We found insufficient evidence to determine the efficacy or safety of hormonal treatment approaches for transgender women in transition.
This lack of studies shows a gap between current clinical practice and clinical research. Robust RCTs and controlled cohort studies are
needed to assess the benefits and harms of hormone therapy (used alone or in combination) for transgender women in transition. Studies
should specifically focus on short-, medium-, and long-term adverse effects, quality of life, and participant satisfaction with the change in
male to female body characteristics of antiandrogen and estradiol therapy alone, and in combination. They should also focus on the relative
effects of these hormones when administered orally, transdermally, and intramuscularly. We will include non-controlled cohort studies in
the next iteration of this review, as our review has shown that such studies provide the highest quality evidence currently available in the
field. We will take into account methodological limitations when doing so.

PLAIN LANGUAGE SUMMARY

Does hormone therapy help transgender women undergoing gender reassignment to transition?

Background

Transgender women may feel that they have been born in a body with the wrong sexual characteristics. This may result in significant
psychological distress (gender dysphoria) and the desire to adapt their male physical and sexual characteristics to be more consistent with
their experienced female gender. This is a process called transition. If measures to aid transition are not taken, this can result in greater
psychological distress. One of the medical treatments given to help transgender women with male bodies to achieve transition is synthetic
female hormones. These hormones can be taken by mouth, absorbed through the skin or injected into muscle.

Study characteristics

We looked for randomised controlled trials (RCTs) that included transgender women (age 16 and over) in transition from male to female.
RCTs are a type of research study that can reduce the possibility of several types of bias. To be included in this review, studies needed to
compare different hormone treatments used to support transgender women to transition (oestrogen alone, testosterone blockers alone,
or oestrogen in combination with testosterone blockers), or compare these hormone treatments to placebos (fake or dummy treatments
that appear to be the same as the actual treatment, but have no medical effects). We wanted to see whether hormone treatments help
transgender women to make a transition that they are happy with. We also wanted to look at whether there were any health risks of the
treatment.

Key results

We searched for studies up to 19 December 2019. We were unable to find any relevant completed studies that we could include. We did
find one ongoing study that aimed to recruit all of the people taking part in the study by the end of 2020. This study is comparing the
effects of estradiol valerate plus cyproterone treatment with estradiol valerate plus spironolactone treatment in transitioning transgender
women in Thailand.

Quality of evidence

Our review found no RCTs that looked at whether hormone therapies are effective and safe when used to help transgender women to
transition. Therefore, high-quality RCTs are needed to research these questions.




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                              2
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 5 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                          Cochrane Database of Systematic Reviews


BACKGROUND                                                             Description of the intervention

Description of the condition                                           Current guidelines suggest hormonal and, if needed, surgical
                                                                       treatment of gender dysphoria in transgender women (WPATH
There is a growing trend towards de-psychopathologisation of           2011). Hormone therapy aims to suppress the development of, or to
transgenderism (Drescher 2014; ATME 2015). There is an emerging        reverse, male attributes that have already developed. At the same
consensus that transgenderism is not a psychiatric disorder            time, hormones aim to develop female attributes. However, where
(WPATH 2011). For instance, the 11th Revision of the International     male characteristics have already developed in adult males, such as
Classification of Diseases (ICD-11) (WHO 2018) no longer classifies    in the bone structure of the face, hormones are not effective. Other
transgenderism as a behavioural and personality disorder, but has      treatments, such as surgery, would be required to change these
instead drafted the term "gender incongruence" to describe gender      (WPATH 2011).
dysphoria.
                                                                       The guidelines of the Endocrine Society working group suggest
In contrast, the Diagnostic and Statistical Manual of Mental           treatment with both oestrogens and antiandrogens (Hembree
Disorders, Fifth Edition (DSM–5) (DSM-5 2013) describes gender         2017). Oestrogens can be administered as either oral oestrogen,
dysphoria as a "marked incongruence between one’s experienced/         absorbed through transdermal estradiol patches, or by injection of
expressed gender and assigned gender, of at least six months           estradiol valerate or estradiol cypionate. The application frequency
duration, as manifested by at least two of the following"              differs depending on the patient’s reaction to the agent and
characteristics:                                                       the administration regimen; it could be multiple times per day
                                                                       or once every two weeks. Meanwhile, antiandrogens such as
• A marked incongruence between one’s experienced/expressed            spironolactone or cyproterone acetate (CPA) are commonly taken
  gender and primary and/or secondary sex characteristics              orally. Additionally, it is possible to block male puberty by
  (or, in young adolescents, the anticipated secondary sex             treatment with gonadotropin-releasing hormone (GnRH) agonist
  characteristics);                                                    injections (Hembree 2017).
• A strong desire to be rid of one’s primary and/or secondary
  sex characteristics because of a marked incongruence with            While not every transgender woman undergoes hormone therapy
  one’s experienced/expressed gender (or, in young adolescents, a      in her transition, this intervention is still widely used (Hembree
  desire to prevent the development of the anticipated secondary       2017). We know of no studies identifying the ratio of patients who
  sex characteristics);                                                undergo hormone therapy, nor do we know of studies investigating
• A strong desire for the primary and/or secondary sex                 how much time passes between the start of transition (the decision
  characteristics of the other gender;                                 to transition) and the start of hormone therapy. We are not aware
                                                                       of any studies on how often antiandrogens are being prescribed
• A strong desire to be of the other gender (or some alternative
                                                                       in addition to or instead of 17-beta-estradiol, how often they are
  gender different from one’s assigned gender);
                                                                       being taken, or which kinds of androgens are in use besides CPA and
• A strong desire to be treated as the other gender (or some           spironolactone.
  alternative gender different from one’s assigned gender);
• A strong conviction that one has the typical feelings and            How the intervention might work
  reactions of the other gender (or some alternative gender
  different from one’s assigned gender).                               Several hormonal substances and combinations are used clinically
                                                                       for hormone therapy in transitioning women. CPA is a progestin,
Gender dysphoria has been defined as associated with "clinically       steroidal anti-androgen and anti-gonadotropin that blocks the
significant distress or impairment in social, occupational or other    receptors for testosterone (T) and dihydrotestosterone (DHT), and
important areas of functioning" (Zucker 2016), which may lead          thereby prevents these steroidal hormones from exerting their
to substantial suffering in affected people (Deutsch 2016a; Soll       androgenic effects. Hence, it stops processes like body hair growth,
2018). Gender dysphoria may result in the desire to modify one's       hair loss on the head, male body fat distribution and others
physical and sexual characteristics to be consistent with those        (Figg 2010; WPATH 2011). According to the World Professional
of the experienced gender. This process of adaptation is called        Association for Transgender Health (WPATH) guidelines, it is
transition.                                                            possible to suppress puberty with GnRH analogues or progestins
                                                                       such as medroxyprogesterone (WPATH 2011).
The treatments applied in transition differ from those used for
maintenance of the new sexual characteristics. Currently, there        Spironolactone acts as a weak androgen receptor antagonist
is uncertainty about the value of hormone therapy as a sole            (Wenqing 2005). It also causes an increase in oestradiol levels
intervention, or when combined with surgery, for transition from       (Thompson 1993), so that further virilisation is prevented and
male to female. This Cochrane Review specifically focuses on           feminisation occurs (WPATH 2011).
‘transgender women in transition from male to female,' a definition
that includes biological males aiming to adapt their sexual            17-beta-estradiol is used to feminise the external appearance
characteristics to be consonant with those of females.                 (WPATH 2011). It binds to oestrogen receptors and thus ensures
                                                                       gene expression, which in turn feminises appearance (Hye-Rim
A meta-analysis that analyzed 21 studies on the prevalence of          2012). In addition, estradiol suppresses gonadal testosterone
gender dysphoria (of which 12 studies contained evaluable data)        production via the control systems of the hypothalamus (Hayes
estimated an overall prevalence of transgender women with gender       2000).
dysphoria at 6.8 per 100,000 individuals (Arcelus 2015).
                                                                       Feminisation therapy aims to adapt the physical appearance
                                                                       and experience of the male body to that of a female body, by
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                           3
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 6 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                            Cochrane Database of Systematic Reviews


inducing breast growth, softening facial features, and inducing          2011). It is necessary to determine whether subsequent trials have
other physical changes commonly considered to comprise a                 provided additional evidence for efficacy, or whether there is still a
feminine appearance (WPATH 2011). For this purpose, oral                 lack of evidence for these desired outcomes.
or transdermal oestrogen is recommended, and therapy with
oestrogen in combination with antiandrogens is most common.              OBJECTIVES
Co-treatment with antiandrogens minimises the required dose of
oestrogen, and thereby reduces the potential risks of oestrogen          We aimed to assess the efficacy and safety of hormone therapy
identified in previous studies (Schürmeyer 1986; Prior 1989). Some       with antiandrogens, estradiol, or both, compared to each other or
antiandrogens are approved by WPATH, such as spironolactone,             placebo, in transgender women in transition.
cyproterone acetate, GnRH analogues like goserelin, and 5-alpha-
reductase inhibitors like finasteride (WPATH 2011).
                                                                         METHODS

Why it is important to do this review                                    Criteria for considering studies for this review

Antiandrogens like CPA and spironolactone are prescribed                 Types of studies
to transgender women in transition by clinicians, including              We aimed to include randomised controlled trials (RCTs), quasi-
gynaecologists and endocrinologists (Schneider 2006; Flütsch             RCTs and controlled cohort studies.
2015), and they are commonly considered to be valuable drugs to
support transition (WPATH 2011; Hembree 2017). However, clinical         We chose to include quasi-RCTs and cohort studies due to the low
evidence suggests that taking these drugs can result in adverse          prevalence of the condition and the consequent current scarcity of
events; for example, CPA has significant potential for causing           RCTs (WPATH 2011).
depression and for worsening depressive symptoms (Seal 2012).
There is also some concern that CPA can lead to other psychiatric,       Types of participants
neurological, and metabolic disorders (Griard 1978; Ramsay               We aimed to include studies that enrolled transgender women, age
1990; Oberhammer 1996; Giltay 2000; Calderón 2009; Bessone               16 years and over, in transition from male to female. Transitioning
2015). The most common adverse effects of spironolactone                 is defined as the process of changing one's gender profile or sexual
are hyperkalaemia, dehydration and hyponatraemia (Greenblatt             characteristics (or both) to accord with one's sense of gender
1973). Furthermore, spironolactone might have an influence on            identity (WPATH 2011). Transition as a concept thus encompasses
feelings of anxiety (Fox 2016).                                          several aspects, e.g. social, psychological, or physical aspects, or
                                                                         a combination of these. There is consistency in the literature on
Other studies from the 1980s and 90s reported that there
                                                                         when the transition begins: namely, with the decision to change
were adverse effects from high-dose estradiol, but these studies
                                                                         a person's gender assignment (Brown 1996). However, we did not
used ethinyl estradiol or equine premarin (equine estradiol)
                                                                         differentiate among any supposed phases of the respective types
instead of bioidentical 17-beta-estradiol; and used progestins,
                                                                         of transitions. Depending on the personal situation, the process of
instead of bioidentical progesterone. This may have contributed
                                                                         transition (which may include the decision to transition, gathering
to the adverse effect profile of these specific treatments (Prior
                                                                         of information, gathering of experience, medical treatment and
1989). Unlike the bioidentical alternatives used today (hormone
                                                                         change of social role), can take very different periods of time,
preparations made from plant sources that are similar or identical
                                                                         usually several months to years. Therefore, it is difficult to
to human hormones), substances administered in the past
                                                                         distinguish certain 'phases' of this process. When focusing on
(e.g. equine oestrogens, ethinyl estradiol) were associated with
                                                                         hormone therapy, the transition term can be more precisely
more diverse adverse effects like thrombophilia, cardiovascular
                                                                         defined. The transition process lasts as long as patients are in the
problems, breast and prostate cancer, as well as liver, adrenal gland
                                                                         process of changing their sexual characteristics (WPATH 2011).
and neural dysfunction (Griard 1978; Calderón 2009; Asscheman
2011). The health risks attributed to estradiol doses high enough
                                                                         We aimed to include studies with participants age 16 years and
to suppress androgens have not been found in the parenteral or
                                                                         older because, according to currently applied guidelines, this is
transdermal application of bioidentical estradiol (Hembree 2017).
                                                                         the age when patients start being treated with hormone therapy.
Thus, it is unclear why those estradiol doses should be kept low
                                                                         Patients below this age are usually being treated with puberty
in order to make the addition of androgen antagonists like CPA or
                                                                         blockers, which are outside the scope of this review (WPATH 2011).
spironolactone necessary.
                                                                         Types of interventions
In light of discussions among experts (Seal 2012; Wierckx 2014),
and current recommendations for hormonal gender affirmation              We considered studies evaluating hormone-based interventions
treatment (WPATH 2011) (which are strongly based on the values           only, excluding those that examined combined hormonal and
and preferences of health consumers), it is necessary to review          either psychological or surgical treatments. We aimed to include
the evidence from trials that show results for outcomes such             studies reporting treatment with the following experimental
as feminisation, satisfactory sexual function, reduced gender            interventions.
dysphoria, and improved quality of life (e.g. Murad 2010).
                                                                         • Antiandrogens (cyproterone acetate or spironolactone) and
In 2017, the overall quality of evidence relating to these outcomes        estradiol
was classified as low (Hembree 2017). In 2011, WPATH summarised          • Antiandrogens (cyproterone acetate or spironolactone) alone
the situation as follows. "There is a need for further research on the   • Estradiol alone
effects of hormone therapy without surgery, and without the goal
of maximum physical feminisation or masculinisation" (WPATH

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                               4
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                 Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 7 of 22
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


For the above interventions, we considered all types of                   Search methods for identification of studies
administration: oral, sublingual, transdermal, subdermal and
intramuscular. For estradiol, we also considered bioidentical 17-         Electronic searches
beta-estradiol, as well as synthetic derivatives.                         We searched the following electronic databases for relevant trials
                                                                          up to 19 December 2019 with no restrictions based on language of
We aimed to include the following comparator interventions.               publication, date of publication, or publication status:
• Any of the active interventions listed above                            •   MEDLINE via PubMed
• Placebo                                                                 •   Cochrane Central Register of Controlled Trials (CENTRAL)
Although we consider placebo-controlled studies to be unethical           •   Embase
(Bostick 2008), we made them eligible for inclusion in this review        •   Biosis Preview
so that we could consider the evidence in its entirety. We did            •   PsycINFO
not consider interventions consisting purely of psychological             •   PSYNDEX
treatment, spiritual support, or conversion therapy.
                                                                          Our search strategy is outlined in Appendix 1. We have successfully
Types of outcome measures                                                 tested the screening methods for abstracts and titles.
For studies with repeated follow-up (i.e. reporting of outcomes at
multiple time points), we regarded follow-up at three to six months       Searching other resources
as short term, six months to two years as medium term, and more           Had we identified any eligible studies through the electronic
than two years as long term (WPATH 2011).                                 searches above we would have searched the reference lists of these
                                                                          in order to find additional relevant studies. We also searched the
We intended to include in the descriptive section of the review           scientific abstracts of the last two meetings of each of the following
all studies that met the criteria for type of study, participants,        organisations:
intervention and comparator, regardless of outcomes reported or
missing data.                                                             • American Association of Clinical Endocrinologists
                                                                          • American Society of Andrology
Primary outcomes
                                                                          • Berufsverband der deutschen Endokrinologen (Professional
• Quality of life (QoL) as measured by validated generic                    Association of the German Endocrinologists)
  instruments, e.g. Quality of Life Inventory (QOLI) (Frisch 2005);       • Berufsverband der Frauenärzte e.V. (Professional Association of
  or specific instruments, e.g. for body image, the Body Image              the Gynaecologists)
  Quality of Life Inventory (BIQLI) (Cash 2004); or for sexual life the
                                                                          • Dachverband Reproduktionsbiologie und Medizin e.V. (Federal
  Sexual Satisfaction Scale for Women (SSS-W) (Meston 2005).
                                                                            Association Reproductive Biology and Medicine)
• Satisfaction with change of male to female body characteristics,
                                                                          • Deutsche Gesellschaft für Endokrinologie (German Society for
  as measured with validated instruments
                                                                            Endocrinology)
• Adverse events specific to hormone therapy, including serious
                                                                          • Deutsche Gesellschaft für Gynäkologie und Geburtshilfe
  adverse events
                                                                            (German Society for Gynaecology and Obstretics)
Secondary outcomes                                                        • Endocrine Society
• Severity of gender dysphoria/gender incongruence, e.g. as               • European Society of Gynaecological Oncology
  measured with the Utrecht Gender Dysphoria Scale (UGDS)                 • European Thyroid Association
  (Schneider 2016)                                                        • Nordrhein-Westfälische Gesellschaft für Endokrinologie
• Measures of specific body changes, including:                             und Diabetologie (North Rhine-Westphalian Society for
  * breast size, e.g. by measurement of bust girth;                         Endocrinology and Diabetology)
  * skin thickness, e.g. by echographic measurement (Laurent              • Royal College of Obstetricians and Gynaecologists
     2007);                                                               • Society for Endocrinology
  * skin sebum production, e.g. as measured by three-hour                 • Society for Gynaecologic Investigation
     sebum collection with absorbent paper (Downing 1981;
     Giltay 2008; Ezerskaia 2016); and                                    We also searched the following grey literature databases:
  * hair growth, including hair density, diameter, growth rate and        • The New York Academy of Medicine Grey Literature Report
     anagen/telogen ratio (Giltay 2000; Hoffmann 2013).                     (www.greylit.org/)
• Incidence or severity of depression.                                    • OAIster (www.oclc.org/oaister.en.html)
We did not include surrogate outcomes, such as serum                      • OpenGrey (www.opengrey.eu/)
hormone levels (e.g. 17-beta-estradiol or testosterone). While these
                                                                          Finally, in order to identify completed but unpublished or ongoing
measures can help with monitoring the progress of hormone
                                                                          studies, we searched the following trial registries.
therapy, they are of little interest of themselves, especially since
individuals require varying levels of these hormones to achieve a         • ClinicalTrials.gov (www.clinicaltrials.gov/)
certain level of feminisation (Gooren 2017).
                                                                          • metaRegister         of     Controlled          Trials      (mRCT;
                                                                            www.controlledtrials.com/mrct/)

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                5
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 8 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                           Cochrane Database of Systematic Reviews


• World Health Organization (WHO) International Clinical               independently scanned titles and abstracts of the remaining
  Trials Registry Platform (ICTRP) Search Portal (www.who.int/         records to compile a list of potential papers to potentially be
  trialsearch/)                                                        included in the review. After this, the same review authors
• Drugs@FDA               (www.accessdata.fda.gov/scripts/cder/        investigated the references in detail (as full text articles or matched
  drugsatfda/)                                                         records to studies), and categorised these as ‘included studies,'
• European       Public      Assessment     Reports      (EPAR;        ‘excluded studies,' ‘studies awaiting classification' and ‘ongoing
  www.ema.europa.eu/ema/index.jsp?curl=pages/medicines/                studies.' We executed this task in accordance with the criteria
  landing/epar_search.jsp)                                             provided in the Cochrane Handbook for Systematic Reviews of
                                                                       Interventions (Higgins 2011a). If there had been discrepancies or
We contacted fifteen manufacturers of hormonal agents and              if a consensus could not be reached, a third review author would
experts in the field to identify unpublished or ongoing trials.        have adjudicated (CHA). There were no disagreements that could
                                                                       not be thus resolved. Had this been the case, we would have
Data collection and analysis                                           designated the study as ‘awaiting classification' and contacted the
                                                                       study authors for clarification. We listed studies excluded during
Selection of studies
                                                                       the full text review stage, and documented the reasons for exclusion
We used the reference management tool Covidence to identify            in Characteristics of excluded studies. We included an adapted
and remove potential duplicate records of relevant studies             PRISMA flow diagram outlining the study selection process (Moher
(www.covidence.org). Two review authors (AKU and MHE)                  2009) (Figure 1).




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                              6
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 9 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                          Cochrane Database of Systematic Reviews


Figure 1. Study Flow Diagram




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                           7
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
               Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 10 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                            Cochrane Database of Systematic Reviews


Data extraction and management                                           •   Random sequence generation
If we had found relevant studies, two review authors (AKU and            •   Allocation concealment
MHE) would have extracted data from all studies deemed eligible          •   Blinding of participants and personnel
for inclusion independently, with the help of a standardized data        •   Blinding of outcome assessment
extraction form that would have been pilot tested according to           •   Incomplete outcome data
Chapter 7 of the Cochrane Handbook (Higgins 2011a). We have used         •   Selective reporting
Google Spreadsheets to manage all data gathered.
                                                                         •   Other bias
We would have collected data on the following items:
                                                                         We would have evaluated the risks of performance bias (blinding
• General information on the study: first author, date of                of participants and personnel) and detection bias (blinding of
  publication, study dates, publication type (full text article,         outcome assessment) separately for each outcome.
  abstract, unpublished), citation.
                                                                         For any relevant cohort studies we would have used the ROBINS-
• Study methods: study design (e.g. parallel, factorial), number         I tool to assess risk of bias (Sterne 2016). We would have
  of study arms, study setting (single institution, multi-centre         assessed each individual study in accordance with the guidance,
  national, multi-centre international), study location, and length      documenting the results using a spreadsheet and providing details
  of follow-up.                                                          in ‘Risk of bias' tables. We would have documented the reasons for
• Participant characteristics: study inclusion/exclusion criteria,       our judgements, and would have included relevant quotations from
  age (mean/median with range), ethnic distribution, number of           the full-text articles or from information about the study provided
  participants randomised and included in analysis, participants         by authors in the notes section of the 'Risk of bias' tables. We would
  lost to follow-up.                                                     have summarised the risk of bias across domains for each primary
• Interventions: type of hormonal agents (for example CPA,               outcome in every included study, as well as across studies and
  estradiol, progesterone, spironolactone), dose, administration         domains for each primary outcome.
  route, dosing schedule and any other associated therapies.
  We would have extracted data on the sample size for each               Measures of treatment effect
  intervention group.                                                    Dichotomous data
• Outcomes: definition and method of assessment for each
  outcome (including the adverse event classification system used        We planned to summarise dichotomous data using risk ratios (RRs),
  in individual studies), as well as any relevant subgroups. We          reported with 95% confidence intervals (CIs).
  would have extracted the number of events and participants
                                                                         Continuous data
  per treatment group for dichotomous outcomes. We would also
  extract the mean, standard deviation or median and range,              For continuous outcomes with a standard measure, we would have
  and number of participants per treatment group for continuous          summarised the obtained data as mean differences (MDs) with
  outcomes.                                                              95% CIs. For continuous outcomes without a standard measure,
• Study funding sources.                                                 we would have summarised data as standardized mean differences
• Declarations of potential conflicts of interest reported by study      (SMDs) with 95% CIs. Alternatively, if the mean value and variance
  authors.                                                               were missing, we would have estimated them using the methods
                                                                         described in Hozo 2005, which allows estimations for mean value
For each included study, we would have extracted the outcome             and variance of a sample when only the median, range and size
data relevant for this review, and which would be required for           of the sample are known. We would also have considered the
the calculation of summary statistics and measures of variance. If       guidance in the Cochrane Handbook where appropriate (Higgins
there had been disagreements, we would have resolved them by             2011c).
discussion. If necessary, we would have consulted a third review
author (CHA). We provided key information about potentially              Unit of analysis issues
relevant ongoing studies, including trial identifiers, in the table of   We planned to treat recurring events in individual participants
Characteristics of ongoing studies. We would have attempted to           as single events occurring in one participant (e.g. three episodes
contact authors of included studies to obtain missing key data if        of major depressive disorder in one participant would have been
needed.                                                                  recorded as one participant with major depressive disorder). We
                                                                         did not expect to include studies with interventions delivered at the
Assessment of risk of bias in included studies                           cluster level.
If relevant studies had been found, two review authors (AKU and
MHE) would have examined all included studies to assess risk of          Dealing with missing data
bias (assessment of methodological quality) independently. We            For studies with missing data, we would have followed the
would have used the Cochrane 'Risk of bias' tool for assessing risk      recommendations of the Cochrane Handbook (Higgins 2011d). We
of bias in RCTs, as described in the Cochrane Handbook (Higgins          would have collected dropout rates for each study group and would
2011b). We would have resolved disagreements by consensus or by          have reported these in the ‘Risk of bias' table. Our preferred option
consulting a third review author (CHA). Our summary judgement            would have been to contact study authors in cases of missing data
would have included a rating (low, high or unclear risk of bias) for     or statistics that were not due to participant dropout (e.g. missing
each domain (Higgins 2011b). We would have assessed the risk of          statistics such as standard deviation (SD)). If missing outcome
bias for the following domains:                                          data were not provided, then we would have attempted to impute

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                               8
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 11 of 22
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


data where possible and appropriate, and conduct sensitivity              pooled according to guidance in the Cochrane Handbook (Higgins
analyses to assess the effect of this on the analysis. However, where     2011c).
imputation is not appropriate, we would not have included the
study in the respective meta-analysis, and would have discussed           For meta-analyses, we would have used a random-effects model,
the potential impact of this in the text of the review. In the case       expecting the true effects to be related, but not the same, across
of participants lost to follow-up, we would have performed meta-          all studies. We would have interpreted random-effects meta-
analyses on an intention-to-treat basis. We would have performed          analyses with due consideration of the whole distribution of
sensitivity analyses, excluding studies with missing outcome data,        effects, ideally by presenting a prediction interval (Higgins 2009).
to evaluate the impact of missing data. We would have discussed           A prediction interval specifies a predicted range for the true
the potential impact of missing data on review findings in the            treatment effect in an individual study (Riley 2011). In addition,
‘Discussion' section of the full review, using a summary table if         we would have performed statistical analyses according to the
appropriate.                                                              statistical guidelines contained in the Cochrane Handbook (Higgins
                                                                          2011c).
Assessment of heterogeneity
                                                                          We would have summarised outcome data from cohort studies (e.g.
We would have compared the characteristics of included studies            change scores) narratively.
to identify heterogeneity of content or methodology, and to
determine the feasibility of performing a meta-analysis. We would         Subgroup analysis and investigation of heterogeneity
have deemed meta-analyses unsuitable in cases where there
                                                                          Wherever possible, we would have considered subgroup analyses
was substantial content-related or methodological heterogeneity
                                                                          that are structured by the following characteristics.
across studies. Instead, we would have used a narrative approach
to data synthesis. Had meta-analyses been deemed appropriate,             • Type of application of intervention (oral, transdermal,
we would have assessed statistical heterogeneity by visually                intramuscular, subcutaneous)
inspecting the scatter of individual study effect estimates on forest
                                                                          • Orchiectomy before or during hormone therapy
plots and by calculating the I2 statistic (Higgins 2011c), which
gives the percentage of variability in effect estimations that can        The justification for these analyses is as follows. Pharmacokinetic
be attributed to heterogeneity rather than to chance. We would            mechanisms lead to significant differences in the absorption
have considered an I2 of more than 50% to represent substantial           and metabolism of an active substance depending on the type
heterogeneity. In the case of statistical heterogeneity, we would         of application. Therefore, we would, if possible, have formed
have conducted the prespecified subgroup and sensitivity analyses         appropriate subgroups based on the application method of the
described below to investigate the source.                                intervention. Also, patients who have undergone an orchiectomy
                                                                          could have different outcomes than those patients without
Assessment of reporting biases                                            orchiectomy (Defreyne 2017).
If we had included 10 or more studies that investigated the same
outcome, we would have used funnel plots to assess small-study            Sensitivity analysis
effects and publication bias. Given that several explanations are         We would have conducted sensitivity analyses to investigate any
possible for funnel plot asymmetry, we would have interpreted             potential effect of removing studies judged to be at high risk of bias
results carefully (Sterne 2011).                                          from meta-analyses. We would have classified studies as being at
                                                                          high risk of bias overall if one or more domains were judged to be at
Data synthesis                                                            high risk. If appropriate, we would also have conducted sensitivity
Had we identified any eligible studies, we would have provided a          analyses excluding studies with missing outcome data, or where
narrative summary of the included studies. We would also have             missing data have been imputed by the review author team. We
conducted meta-analyses of RCTs for all relevant outcomes, where          would also have conducted a sensitivity analysis to compare a
possible, using data from studies that 1) compared the actual             fixed-effect model to a random effects model where the studies in
hormone therapy-relevant agents or combinations of agents to              a meta-analysis appear more homogeneous than expected.
placebo, and 2) compared the actual hormone therapy-relevant
agents or combinations of agents to other hormone therapy-agents          Summary of findings and assessment of the certainty of the
or combinations of agents. Studies comparing two variations on            evidence\
the intervention would have been pooled separately to studies             Following standard Cochrane methodology, had we identified any
comparing the intervention to placebo. However, if there had been         included studies, we would have created a 'Summary of findings'
significant variability in the definition of outcomes across trials, we   table for all three primary outcomes. Also following standard
would have decided not to pool data.                                      Cochrane methodology, we would have used the five GRADE
                                                                          considerations (risk of bias, consistency of effect, imprecision,
Had we conducted meta-analyses, we would have used the Mantel-            indirectness and publication bias) to assess the quality of the body
Haenszel approach to combine dichotomous data and calculate               of evidence for each outcome, and to draw conclusions about the
RRs with 95% CIs (Higgins 2011c). For continuous outcomes (e.g.           quality of evidence within the text of the review.
quality of life) we would have calculated MDs or SMDs, with 95%
CIs, using the inverse variance approach. Had studies reported
the same outcome measure but some studies had reported data
on the change from baseline (e.g. mean values and standard
deviations) and others for final measurements of outcomes, they
would have been placed in subgroups in the meta-analysis and
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                9
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 12 of 22
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


RESULTS                                                                   been repeatedly emphasised (Hembree 2009; Hembree 2017). If
                                                                          hormone therapy is highly valued in the treatment of gender
Description of studies                                                    dysphoria (Hembree 2009; WPATH 2011; Hembree 2017), then this
                                                                          raises the question: why are there no RCTs or appropriate cohort
Results of the search
                                                                          studies for this clinical condition? There is also an ethical need
We conducted our searches on 18 January 2019 and updated                  for research into the efficacy and safety of hormone therapy,
them on 19 December 2019. Through the database searches, we               particularly comparing combination therapy with CPA/estradiol
identified a total of 1057 references. After removing duplicates, we      and spironolactone/estradiol to monotherapy with estradiol alone.
screened the titles and abstracts of 787 references. Through this         In view of the reported but rather alarming side-effect profiles
screening, we identified 13 studies to assess as full text articles.      of CPA and spironolactone in other populations (De Bastos 2014;
We fully inspected these articles, and excluded 12 studies. The           Khan 2016; PG12 2019), long-term clinical studies that aim to
remaining study was still ongoing. Therefore, we did not include          achieve adequate outcomes are urgently needed for the population
any studies in this review (Figure 1).                                    of transgender women in transition.The lack of reliable data on
                                                                          hormone therapy for transitioning transgender women should
Of the manufacturers and experts in the field whom we                     encourage the development of well-planned RCTs and cohort
contacted,15 responded but did not report any additional studies.         studies to evaluate widespread empirical practice in the treatment
                                                                          of gender dysphoria.
Included studies
None of the reports retrieved met the inclusion criteria for this         The most common reason for the exclusion of studies from
review. Suggestions for future studies are given in Table 1               this review was the lack of a control group. We excluded some
                                                                          studies because they did not meet the eligibility requirements
Excluded studies                                                          for study design (e.g. case series or case-control studies). Further,
                                                                          interventions were not clearly defined.
We excluded all 12 of the full-text articles that we had assessed
for eligibility, either because they used an ineligible comparator or     Among guideline developers in the field of transgender medicine,
because they used an ineligible study design. See Characteristics of      it has been discussed in recent years why the available evidence
excluded studies for further details.                                     remains limited (Deutsch 2016a Reilly 2019). Deutsch 2016a has
                                                                          identified three main reasons, which they believe have hindered
Ongoing studies                                                           the development of evidence based healthcare guidelines. Firstly,
We identified one ongoing RCT in Thailand, comparing                      a lack of research funding and institutional stigma means that the
spironolactone with CPA (Krasean 2019). This study started in April       evidence currently centres around less robust study designs, such
2019. We describe this study in Characteristics of ongoing studies.       as retrospective studies, case series, and individual case reports
                                                                          (Bockting 2016 Reisner 2016a); secondly variation in the collection
Risk of bias in included studies                                          of gender identity data in observational data sets makes it difficult
                                                                          to identify relevant populations and monitor their health outcomes
As no studies met the inclusion criteria, it was not possible to assess   (Deutsch 2013 Bauer 2009); and finally, academic programmes
risk of bias.                                                             focused on transgender medicine are in their infancy and few exist
                                                                          (Reisner 2016b), meaning there is a general lack of research and
Effects of interventions
                                                                          training on this topic.
As no studies met the inclusion criteria, we were unable to calculate
any effects of the interventions.                                         Against this background, methodological problems such as
                                                                          inconsistent and missing comparison groups, uncontrolled
DISCUSSION                                                                confounding factors, small sample size, short follow-up time and
                                                                          difficulties in recording and evaluating a broad spectrum of health
Summary of main results                                                   outcomes (physical and mental health, social functioning and QoL)
                                                                          have become apparent in hormone therapy (Deutsch 2016b). The
No study met the inclusion criteria for this review. A total of 13        performance of RCTs is controversial, especially with regard to
potentially eligible studies were identified, but ultimately all but      placebo studies, and ethical and methodological objections have
one was excluded after we assessed the full text articles. The one        been raised (e.g. violation of the principle of equipoise, Miller 2003).
remaining RCT is ongoing, and we are awaiting its publication             However, the positive research potential of active-controlled RCTs
(Krasean 2019). We conducted a comprehensive search to identify           is acknowledged, in order to compare different types, dosages and
eligible studies for inclusion in this review. Despite more than four     methods of administration of active treatments. Overall, there is a
decades of ongoing efforts to improve the quality of hormone              trend in the discussion to favour not only RCTs and quasi-RCTs, but
therapy for women in transition, we found that no RCTs or suitable        also high-quality cohort studies conducted in a network of health
cohort studies have yet been conducted to investigate the efficacy        centres, hospitals and practices (Deutsch 2016a; Deutsch 2016b).
and safety of hormonal treatment approaches for transgender
women in transition.                                                      Quality of the evidence
Overall completeness and applicability of evidence                        We could not appraise the quality of the evidence because no
                                                                          studies met our review's inclusion criteria.
The evidence is incomplete because no studies met the inclusion
criteria for the review. This lack of studies shows a gap
between current clinical practice and clinical research, which has

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                 10
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
               Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 13 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                           Cochrane Database of Systematic Reviews


Potential biases in the review process                                 in combination with cyproterone acetate or spironolactone) for
                                                                       transgender women in transition. The evidence is very incomplete,
We consider our search to have been consistent and comprehensive       demonstrating a gap between current clinical practice and clinical
(including the fifteen contacts with manufacturers and experts         research.
in the field). At each stage, the review authors independently
applied the inclusion criteria before comparing their judgements.      Implications for research
Reliability testing was performed in the screening phase. Even
though we were unable to test for publication bias, we think it        This systematic review has shown that well-designed, sufficiently
is unlikely that there are studies that have been conducted but        robust randomised controlled trials (RCTs) and controlled-cohort
remained unpublished. The experts in the field we interviewed          studies do not exist, and are needed, to assess the benefits and
believed that there was a general lack of research activity by         harms of hormone therapies (used alone or in combination) for
treatment manufacturers, and considered it very likely that no         transgender women in transition. The following questions should
phase IV studies have ever been conducted in this population. For      be addressed via RCTs and cohort studies:
example, one expert stated that there was probably "nothing to be
                                                                       1. What are the short-, medium-, and long-term effects (including
kept secret."
                                                                          adverse effects, benefits, and prognoses) of estradiol therapy
Agreements and disagreements with other studies or                        alone, as opposed to combination therapy using estradiol
reviews                                                                   together with cyproterone acetate or spironolactone?
                                                                       2. What is the short-, medium-, and long-term clinical efficacy
There are currently no systematic reviews in the Cochrane Library         of hormone therapy when applied orally, transdermally, and
that evaluate the effectiveness of hormone therapy for transgender        intramuscularly?
women in transition, nor are there systematic reviews that
evaluate the clinical and economic impact of hormone therapy on        Table 1 presents design components that we suggest could be
transgender women in transition. The Endocrine Society's 2009          used in future studies. Studies should be structured and reported
and 2017 guidelines addressed endocrine treatment of gender-           according to the CONSORT Statement or the STROBE Statement in
dysphoric/gender-incongruent persons (Hembree 2009; Hembree            order to improve the quality of reporting on efficacy and to obtain
2017). The literature search included in these guidelines did not      better reports on harms in clinical research (von Elm 2007; Schulz
identify any RCTs of hormone therapy in transitioning transgender      2010). There is an urgent need for research in this area, not least for
women. In the context of the preparation of UK National Health         ethical reasons.
Service (NHS) guidelines (PG12 2019), the NHS Guideline Panel also
found no RCTs. However, PG12 2019 includes a recommendation for        We will include non-controlled cohort studies in the next iteration
the prescription of hormone therapy for transitioning transgender      of this review, as this review has demonstrated that this is the
women.                                                                 highest quality evidence currently available in the field. We will take
                                                                       methodological limitations into account when doing so.
Of the potentially relevant studies we excluded, some reported
on relevant questions. Asscheman 2011 focused on the important         ACKNOWLEDGEMENTS
outcome of mortality. Fisher 2016 investigated the important
relationship between hormone therapy-related body changes              We would like to acknowledge the support of Dr. Jonathan
and psychobiological well-being. Giltay 2000 focused on body           Livingstone-Banks, Dr. Nicola Lindson, and Dr. Paul Aveyard from
related outcomes such as hormone therapy's effects on the              the Tobacco Addiction Group, as well as Dr. Erik von Elm from
skin (hair growth rate, density, and shaft diameter by image           Cochrane Switzerland, whom we consulted in preparing this
analysis; and sebum production). Toorians 2003 focused on the          review.
outcomes of different interventions (estradiol alone compared with
                                                                       We greatly appreciate Dr. Alissa Jones Nelson’s support in
combination therapy estradiol and antiandrogens). Miles 2006 was
                                                                       reviewing the spelling and grammar of this review. We also
based on a cross-over design with the intention of comparing
                                                                       gratefully acknowledge peer review comments from Igor Grabovac,
groups of individuals on and off oestrogen. Due to the reported
                                                                       Department of Social and Preventive Medicine, Centre for
deficits, we excluded these studies, although they addressed
                                                                       Public Health, Medical University of Vienna, Vienna, Austria and
important questions.
                                                                       Dr. Barbara Nussbaumer-Streit, Cochrane Austria, Department
AUTHORS' CONCLUSIONS                                                   for Evidence-based Medicine and Evaluation, Danube-University
                                                                       Krems, Krems, Austria, and consumer review comments from Sarah
Implications for practice                                              Stephenson-Hunter.

We found insufficient evidence to determine the efficacy or
safety of hormonal treatment approaches (estradiol alone or




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                             11
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
               Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 14 of 22
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


                                                                 REFERENCES

References to studies excluded from this review                             Hormones and Behavior 2006;50:708-17. [DOI: 10.1016/
                                                                            j.yhbeh.2006.06.008]
Asscheman 2011 {published data only}
  Asscheman H, Giltay EJ, Megens JA, de Ronde WP,                         Schlatterer 1998 {published data only}
  van Trotsenburg MA, Gooren LJ. A long-term follow-up                      Schlatterer K, Auer DP, Yassouridis A, Von Werder K, Stalla GK.
  study of mortality in transsexuals receiving treatment with               Transsexualism and osteoporosis. Archives of Sexual Behavior
  cross-sex hormones. European Journal of Endocrinology                     1998;27(5):475-92. [0004-0002/98/1000-0475]
  2011;164(4):635-42. [DOI: 1530/EJE-10-1038]
                                                                          Toorians 2003 {published data only}
Colizzi 2015 {published data only}10.1016/
                                                                            Toorians AW, Thomassen MCLGD, Zweegman S,
j.jpsychores.2015.02.001
                                                                            Magdeleyns EJP, Tans G, Gooren L, et al. Venous thrombosis
  Colizzi M, Costa R, Scaramuzzi F. Concomitant psychiatric                 and changes of hemostatic variables during cross-sex hormone
  problems and hormonal treatment induced metabolic                         treatment in transsexual people. The Journal of Clinical
  syndrome in gender dysphoria individuals: A 2 year follow-up              Endocrinology & Metabolism 2003;88(12):5723-29. [DOI: 10.1210/
  study. Journal of Psychosomatic Research 2015;78:399–406.                 jc.2003-030520]
  [DOI: 10.1016/j.jpsychores.2015.02.001]
                                                                          Van Goozen 1995 {published data only}
Fighera 2018 {published data only}10.1111/cen.13607
                                                                            Van Goozen SHM. Gender differences in behaviour: activating
  Fighera TM, da Silva E, Lindenau JD, Spritzer PM. Impact of               effects of cross-sex hormones. Psychoneuroendocrinology
  cross-sex hormone therapy on bone mineral density and                     1995;20(4):343-63. [DOI: 10.1016/0306-4530%2894%2900076-X]
  body composition in transwomen. Clinical Endocrinology
  2018;88(6):856-862. [DOI: 10.1111/cen.13607] [PMID: 29630732]
                                                                          References to ongoing studies
Fisher 2014 {published data only}10.1111/jsm.12413
                                                                          Krasean 2019 {published data only}
  Fisher AD, Castellini G, Bandini E, Casale H, Fanni E, Benni L,
  et al. Cross-sex hormonal treatment and body uneasiness in                TCTR20190404001. Anti-androgenic effects comparison
  individuals with gender dysphoria. International Society for              between Cyproterone acetate and Spironolactone in
  Sexual Medicine 2014;11:709–19.                                           transgender women: a randomized controlled trial. Thai
                                                                            Clinical Trials Registry 2019. [THAI CLINICAL TRIALS REGISTRY:
Fisher 2016 {published data only}10.1210/jc.2016-1276                       TCTR20190404001]
  Fisher AD, Castellini G, Ristori J, Casale H, Cassioli E, Sensi C, et
  al. Cross-sex hormone treatment and psychobiological changes
  in transsexual persons: two-year follow-up data. The Journal of         Additional references
  Clinical Endocrinology and Metabolism 2016;101:0000-0000.               Arcelus 2015
                                                                            Arcelus J, Bouman WP, Van Den Noortgate W, Claes L,
Giltay 2000 {published data only}
                                                                            Witcomb G, Fernandez-Aranda F. Systematic review and meta-
  Giltay EJ, Gooren L. Effects of sex steroid deprivation/                  analysis of prevalence studies in transsexualism. European
  administration on hair growth and skin sebum production                   Psychiatry 2015;30(6):807-15.
  in transsexual males and females. The Journal of Clinical
  Endocrinology & Metabolism 2000;85(8):2913-21. [DOI: 10.1210/           ATME 2015
  jc.85.8.2913]                                                             Aktion Transsexualität und Menschenrecht eV (ATME).
                                                                            Alternative recommendations for treatment in the presence of
Haraldsen 2005 {published data only}
                                                                            so-called "sex/gender variance". Medicine and psychotherapy
  Haraldsen IR, Egeland T, Haug E, Finset A, Opjordsmoen S.                 without gender stereotyping. [STUTTGARTER ERKLÄRUNG -
  Cross-sex hormone treatment does not change sex-                          Alternative Handlungsempfehlungen bei geschlechtlichen
  sensitive cognitive performance in gender identity disorder               Normvariationen]. In: In: v. Schreiber G editor(s).
  patients. Psychiatry Research 2005;137:161-74. [10.1016/                  Transsexualität in Theologie und Neurowissenschaften -
  j.psychres.2005.05.014]                                                   Ergebnisse, Kontroversen, Perspektiven. Vol. 1. Berlin: De
                                                                            Gruyter, 2015:77-8. [ISBN: 978-3110440805]
Haraldsen 2007 {published data only}10.1016/
j.yhbeh.2007.05.012                                                       Bauer 2009
  Haraldsen IR, Haug E, Falch J, Egeland T, Opjordsmoen S.                  Bauer GR, Hammond R, TraversR, Kaay M, Hohenadel KM,
  Cross-sex pattern of bone mineral density in early onset gender           Boyce M. “I don't think this is theoretical; this is our lives”: how
  identity disorder. Hormones and Behavior 2007;52:334-43. [DOI:            erasure impacts health care for transgender people. Journal of
  10.1016/j.yhbeh.2007.05.012]                                              the Association of Nurses in AIDS Care 2009;20(5):348-61. [DOI:
                                                                            10.1016/j.jana.2009.07.004]
Miles 2006 {published data only}10.1016/j.yhbeh.2006.06.008
  Miles C, Green R, Hines M. Estrogen treatment effects on
  cognition, memory and mood in male-to-female transsexuals.

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                 12
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 15 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                            Cochrane Database of Systematic Reviews


Bessone 2015                                                             Deutsch 2016a
  Bessone F, Lucena MI, Roma MG, Stephens C, Medina-Cáliz I,               Deutsch M. Guidelines for the primary and gender-affirming
  Frider B, et al. Cyproterone acetate induces a wide spectrum             care of transgender and gender nonbinary people. Center of
  of acute liver damage including corticosteroid-responsive                Excellence for Transgender Health June 17th 2016;2nd Edition.
  hepatitis: report of 22 cases. Liver International: Official Journal
  of the International Association for the Study of the Liver.           Deutsch 2016b
  2015;36(2):302-10. [DOI: 1111/liv.12899]                                 Deutsch MB, Radix A, Reisner S. What’s in a guideline?
                                                                           Developing collaborative and sound research designs that
Bockting 2016                                                              substantiate best practice recommendations for transgender
  Bockting W, Coleman E, Deutsch MB, Guillamon A, Meyer I,                 health care. AMA Journal of Ethics 2016;18(11):1098-106. [DOI:
  Meyer III W, et al. Adult development and quality of life of             10.1001/journalofethics.2016.18.11.stas1-1611]
  transgender and gender nonconforming people. Current
  Opinion in Endocrinology, Diabetes, and Obesity 2016;23(2):188.        Downing 1981
  [DOI: 10.1097/MED.0000000000000232 ]                                     Downing DT, Stewart ME, Strauss JS. Estimation of sebum
                                                                           production rates in man by measurement of the squalene
Bostick 2008                                                               content of skin biopsies. Journal of Investigative Dermatology
  Bostick NA, Sade R, Levine MA, Stewart Jr DM. Placebo use in             1981;77(4):358-60. [PMID: 7276619]
  clinical practice: report of the American Medical Association
  Council on Ethical and Judicial Affairs. The Journal of Clinical       Drescher 2014
  Ethics 2008;19(1):58-61. [PMID: 18552054]                                Drescher J. Controversies in gender diagnoses. LGBT Health
                                                                           2014;1(1):10-14. [DOI: 1089/lgbt.2013.1500]
Brown 1996
  Brown ML, Rounsley CA. True Selves: Understanding                      DSM-5 2013
  Transsexualism - For Families, Friends, Coworkers, and Helping           American Psychiatric Association. Diagnostic and Statistical
  Professionals. 1 edition. Vol. 1. San Francisco: Jossey-Bass,            Manual of Mental Disorders (DSM-5), Fifth edition. 1 edition. Vol.
  1996. [ISBN: 0-7879-6702-5]                                              1. Göttingen: Hogrefe, 2013. [ISBN: 9783801725990]

Calderón 2009                                                            Ezerskaia 2016
  Calderón GD, Bratoeff E, Ramiréz LE, Osnaya BN, Garcia AR,               Ezerskaia A, Pereira SF, Urbach HP, Verhagen R, Varghese B.
  Barragán MG, et al. Effects of two new steroids and cyproterone          Infrared spectroscopic measurement of skin hydration
  on some biomarkers of oxidative stress and serotonergic system           and sebum levels and comparison to corneometer and
  on rat prostate and brain. Andrologie Feb 2009;41(1):29-34.              sebumeter. Proceedings SPIE 2016;9887(98872G):552-6. [DOI:
  [DOI: 1111/j.1439-0272.2008.00886.x]                                     1117/12.2225434]

Cash 2004                                                                Figg 2010
  Cash TF, Jakatdar TA, Williams EF. The body image quality                Figg W, Chau CH, Cindy H, Small EJ. Drug Management of
  of life inventory: further validation with college men                   Prostate Cancer. 1 edition. New York: Springer, 2010. [ISBN:
  and women. Body Image 2004;1(3):279–87. [DOI: 1016/                      978-1-60327-829-4]
  S1740-1445(03)00023-8]
                                                                         Flütsch 2015
De Bastos 2014                                                             Flütsch N. Endocrinological treatment of the gender dysphoria
  de Bastos M, Stegeman B, Rosendaal F. Combined oral                      in people with gender incongruence. [Endokrinologische
  contraceptives: venous thrombosis. Cochrane Database of                  Behandlung der Geschlechtsdysphorie bei Menschen mit
  Systematic Reviews 2014;3(Issue ID 2351):Art. No.: CD010813.             Geschlechtsinkongruenz]. Journal of Clinical Endocrinology and
  [DOI: 10.1002/14651858.CD010813.pub2.] [PMID: 24590565]                  Metabolism 2015;8(2):42-8.

Defreyne 2017                                                            Fox 2016
  Defreyne J, Nota N, Pereira C, Schreiner T, Fisher AD, den               Fox LC, Davies DR, Scholl JL, Watt MJ, Forster GL. Differential
  Heijer M, et al. Transient elevated serum prolactin in trans             effects of glucocorticoid and mineralocorticoid antagonism on
  women is caused by cyproterone acetate treatment. LGBT                   anxiety behavior in mild traumatic brain injury. Behavioural
  Health 2017;4(5):328-36. [DOI: 1089/lgbt.2016.0190]                      Brain Research 2016;312:362-5. [DOI: 1016/j.bbr.2016.06.048]

Deutsch 2013                                                             Frisch 2005
  Deutsch MB, Green J, Keatley J, Mayer G, Hastings J, Hall AM,            Frisch MB, Clark MP, Rouse SV, Rudd MD, Paweleck JK,
  et al. Electronic medical records and the transgender patient:           Greenstone A, et al. Predictive and treatment validity of life
  recommendations from the World Professional Association for              satisfaction and the quality of life inventory. Assessment
  Transgender Health. Journal of the American Medical Informatics          2005;12(1):66-78. [DOI: 1177/1073191104268006]
  Association 2013;20(4):700-3. [10.1136/amiajnl-2012-001472]
                                                                         Giltay 2008
                                                                           Giltay EJ, Bunck MC, Gooren L, Zitman FG, Diamant M,
                                                                           Teerlink T. Effects of sex steroids on the neurotransmitter-
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                              13
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 16 of 22
         Cochrane            Trusted evidence.
                             Informed decisions.
         Library             Better health.                                                           Cochrane Database of Systematic Reviews


  specific aromatic amino acids phenylalanine, tyrosine, and            Higgins 2011c
  tryptophan in transsexual subjects. Neuroendocrinology                  Higgins JPT, Deeks JJ. Chapter 9: Analysing data and
  2008;88(2):103-10. [DOI: 1159/000135710]                                undertaking meta-analyses. In: Deeks JJ, Higgins JPT, Altman
                                                                          DG, editor(s), Cochrane Handbook for Systematic Reviews of
Gooren 2017
                                                                          Interventions Version 5.1.0 (updated March 2011). The Cochrane
  den Heijer M, Bakker A, Gooren L. Long term hormonal                    Collaboration, 2011. Available from handbook.cochrane.org.
  treatment for transgender people. The BMJ 2017;359(j5027):n/a.
  [DOI: 1136/bmj.j5027]                                                 Higgins 2011d
                                                                          Higgins JPT, Deeks JJ. Chapter 16: General principles for
Greenblatt 1973
                                                                          dealing with missing data. In: Higgins JPT, Deeks JJ, Altman
  Greenblatt DJ, Koch-Weser J. Adverse reactions to                       DG, editor(s), Cochrane Handbook for Systematic Reviews of
  spironolactone. JAMA 1973;225(1):40-3. [DOI: 1001/                      Interventions Version 5.1.0 (updated March 2011). The Cochrane
  jama.1973.03220280028007]                                               Collaboration, 2011. Available from handbook.cochrane.org.
Griard 1978                                                             Hoffmann 2013
  Griard J, Bühler U, Zuppinger K, Haas HG, Staub JJ, Wyss HI.            Hoffman R. TrichoScan: a novel tool for the analysis of
  Cyproterone acetate and ACTH adrenal function. The Journal of           hair growth in vivo. Journal of Investigative Dermatology
  Clinical Endocrinology and Metabolism 1978;47(3):581-6. [DOI:           Symposium Proceedings 2003;8(1):109-15. [DOI: 1046/
  1210/jcem-47-3-581]                                                     j.1523-1747.2003.12183.x]
Hayes 2000                                                              Hozo 2005
  Hayes FJ, Seminara SB, Decruz S, Boepple PA, Crowley WF Jr.             Hozo SP, Djulbegovic B, Iztok I. Estimating the mean and
  Aromatase inhibition in the human male reveals a hypothalamic           variance from the median, range, and the size of a sample.
  site of estrogen feedback. The Journal of Clinical Endocrinology        BMC Medical Research Methodology 2005;13(5). [DOI:
  & Metabolism 2000;85(9):3027-35. [DOI: 0021-972X/00/$03.00/0]           1186/1471-2288-5-13]
Hembree 2009                                                            Hye-Rim 2012
  Hembree WC, Cohen-Kettenis P, Delemarre-van de Waal HA,                 Hye-Rim L, Tae-Hee K, Kyung-Chul C. Functions and
  Gooren LJ, Meyer III WJ, Spack NP, et al. Endocrine treatment           physiological roles of two types of estrogen receptors, ERα
  of transsexual persons: an endocrine society clinical practice          and ERβ, identified by estrogen receptor knockout mouse.
  guideline. Journal of Clinical Endocrinology and Metabolism             Laboratory Animal Research 2012;28(2):71-6. [DOI: 5625/
  2009;94(9):3132–54. [DOI: 10.1210/jc.2009-0345]                         lar.2012.28.2.71]
Hembree 2017                                                            Khan 2016
  Hembree WC, Cohen-Kettenis P, Delemarre-van de Waal HA,                 Khan O, Mashru A. The efficacy, safety and ethics of the use
  Gooren L, Hannema SE, Meyer III WJ, et al. Endocrine treatment          of testosterone-suppressing agents in the management
  of transsexual persons: an Endocrine Society clinical practice          of sex offending. Current Opinion in Endocrinology,
  guideline. The Journal of Clinical Endocrinology & Metabolism           Diabetes and Obesity 2016;23(3):271-8. [DOI: 10.1097/
  2017;102(11):3869-903. [DOI: 1210/jc.2017-01658]                        MED.0000000000000257]
Higgins 2009                                                            Laurent 2007
  Higgins JPT, Thompson SG, Spiegelhalter DJ. A re-evaluation of          Laurent A, Mistretta F, Bottigioli D, Dahel K, Goujon C, Nicolas JF,
  random-effects meta-analysis. Journal of the Royal Statistical          et al. Echographic measurement of skin thickness in adults
  Society: Series A (Statistics in Society) 2009;172(1):137-59. [DOI:     by high frequency ultrasound to assess the appropriate
  172(1):137–159]                                                         microneedle length for intradermal delivery of vaccines. Vaccine
                                                                          2007;25(34):6423-30. [DOI: 25(34):6423-6430]
Higgins 2011a
  Higgins JPT, Deeks JJ. Chapter 7: Selecting studies and               Meston 2005
  collecting data. In: Higgins JPT, Deeks JJ, editor(s), Cochrane         Meston C, Trapnell P. Development and validation of a five-
  Handbook for Systematic Reviews of Interventions Version                factor sexual satisfaction and distress scale for women: the
  5.1.0 (updated March 2011). The Cochrane Collaboration, 2011.           Sexual Satisfaction Scale for Women (SSS-W). The Journal of
  Available from handbook.cochrane.org.                                   Sexual Medicine 2005;2(1):66-81.
Higgins 2011b                                                           Miller 2003
  Higgins JPT, Deeks JJ. Chapter 8: Assessing risk of bias in             Miller FG, Brody H. A critique of clinical equipoise: therapeutic
  included studies. In: Higgins JPT, Altman DG, Sterne JAC,               misconception in the ethics of clinical trials. Hastings Center
  editor(s), Cochrane Handbook for Systematic Reviews of                  Report 2003;33(3):19-28. [PMID: 12854452]
  Interventions Version 5.1.0 (updated March 2011). The Cochrane
  Collaboration, 2011. Available from handbook.cochrane.org.            Moher 2009
                                                                          Moher D, Liberati A, Tetzlaff J, Altman DG. The PRISMA
                                                                          Group (2009). Preferred reporting items for systematic

Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                                14
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 17 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                          Cochrane Database of Systematic Reviews


  reviews and meta analyses: The PRISMA statement.                     Schneider 2006
  Annals of Internal Medicine 2009;151(4):264-9. [DOI:                   Schneider H, Stalla G. Hormonal Therapy [Hormonelle
  7326/0003-4819-151-4-200908180-00135]                                  Therapie]. In: Therapieleitfaden Transsexualität. 1 edition.
                                                                         Bremen: Uni-Med Science, 2006:85-9. [ISBN: 3-89599-888-5]
Murad 2010
  Murad MH, Elamin MB, Garcia MZ, Mullan RJ, Murad A, Erwin PJ,        Schneider 2016
  et al. Hormonal therapy and sex reassignment:a systematic              Schneider C, Cerwenka S, Nieder TO, Briken P, Cohen-
  review and meta-analysis of quality of life and psychosocial           Kettenis PT, de Cuypere G, et al. Measuring gender dysphoria: a
  outcomes. Clinical Endocrinology 2010;72(2):214-31. [DOI:              multicenter examination and comparison of the Utrecht gender
  1111/j.1365-2265.2009.03625.x]                                         dysphoria scale and the gender identity/gender dysphoria
                                                                         questionnaire for adolescents and adults. Archives of Sexual
Oberhammer 1996
                                                                         Behavior 2013;45(3):551-8. [DOI: 1007/s10508-016-0702-x]
  Oberhammer F, Nagy P, Tiefenbacher R, Fröschl G, Bouzahzah B,
  Thorgeirsson SS, et al. The antiandrogen cyproterone acetate         Schulz 2010
  induces synthesis of transforming growth factor beta 1                 Schulz KF, Altman DG, Moher D. CONSORT 2010 Statement:
  in the parenchymal cells of the liver accompanied by an                updated guidelines for reporting parallel group randomised
  enhanced sensitivity to undergo apoptosis and necrosis without         trials. The BMJ 2010;340:698-702. [DOI: 10.1136/bmj.c332]
  inflammation. Hepatology 1996;23(2):329-37. [DOI: 1002/
  hep.510230220]                                                       Schürmeyer 1986
                                                                         Schürmeyer T, Graff J, Senge T, Nieschlag E. Effect of oestrogen
PG12 2019
                                                                         or cyproterone acetate treatment on adrenocortical function
  Sullivan C, Dean J. Prescribing Guideline PG12 Pharmacological         in prostate carcinoma patients. Acta Endocrinologica
  Treatment of Gender Dysphoria. Devon Partnership NHS Trust             1986;111(3):360-7. [PMID: 2421511]
  2019.
                                                                       Seal 2012
Prior 1989
                                                                         Seal LJ, Franklin S, Richards C, Shishkareva A, Sinclaire C,
  Prior CJ, Vigna YM, Watson D. Spironolactone with physiological        Barret J. Predictive markers for mammoplasty and a
  female steroids for presurgical therapy of male-to-female              comparison of side effect profiles in transwomen taking various
  transsexualism. Archives of Sexual Behavior 1989;18(1):49-57.          hormonal regimens. The Journal of Clinical Endocrinology &
  [DOI: 18(1):49-57]                                                     Metabolism 2012;97(12):4422-8. [DOI: 1210/jc.2012-2030]
Ramsay 1990                                                            Soll 2018
  Ramsay ID, Rushton DH. Reduced serum vitamin B12 levels                Soll BM, Robles-García R, Brandelli-Costa A, Mori D, Mueller A,
  during oral cyproterone-acetate and ethinyl-oestradiol therapy         Vaitses-Fontanari AM, et al. Gender incongruence: a
  in women with diffuse androgen-dependent alopecia. Clinical            comparative study using ICD-10 and DSM-5 diagnostic criteria.
  and Experimental Dermatology 1990;15(4):277-81. [DOI: 1111/            Brazilian Journal of Psychiatry 2018;40(2):174-80.
  j.1365-2230.1990.tb02089.x]
                                                                       Sterne 2011
Reilly 2019
                                                                         Sterne JA, Sutton AJ, Ioannidis JP, Terrin N, Jones DR, Lau J, et
  Reilly ZP, Fruhauf TF, Martin SJ. Barriers to evidence-based           al. Recommendations for examining and interpreting funnel
  transgender care: knowledge gaps in gender-affirming                   plot asymmetry in meta-analyses of randomised controlled
  hysterectomy and oophorectomy. Obstetrics & Gynecology                 trials. BMJ 2011;343. [343:d4002]
  2019;134(4):714-17. [DOI: 10.1097/AOG.0000000000003472 ]
                                                                       Sterne 2016
Reisner 2016a
                                                                         Sterne JAC, Hernán MA, Reeves BC, Savović J, Berkman ND,
  Reisner SL, Deutsch MB, Bhasin S, Bockting W, Brown GR,                Viswanathan M, et al. ROBINS-I: a tool for assessing risk
  Feldman J, et al. Advancing methods for US transgender health          of bias in non-randomised studies of interventions. BMJ
  research. Current opinion in endocrinology, diabetes, and obesity      2016;355:i4919. [DOI: 10.1136/bmj.i4919]
  2016;23(2):198. [DOI: 10.1097/MED.0000000000000229]
                                                                       Thompson 1993
Reisner 2016b
                                                                         Thompson DF, Carter JR. Drug-induced gynecomastia.
  Reisner SL, Radix A, Deutsch MB. Integrated and gender-                Pharmacotherapy Jan-Feb 1993;13(1):37-45. [PMID: 8094898]
  affirming transgender clinical care and research. Journal of
  acquired immune deficiency syndromes 1999;72(3):235. [DOI:           von Elm 2007
  10.1097/QAI.0000000000001088]                                          von Elm E, Altman DG, Egger M, Pocock SJ, Gøtzsche PC,
                                                                         Vandenbroucke JP, STROBE Initiative. The Strengthening
Riley 2011
                                                                         the Reporting of Observational Studies in Epidemiology
  Riley RD, Higgins JP, Deeks JJ. Interpretation of random effects       (STROBE) statement: guidelines for reporting observational
  meta-analyses. BMJ 2011;342. [DOI: 1136/bmj.d549.]                     studies.. Annals of Internal Medicine 2007;147(8):573-7. [DOI:
                                                                         10.7326/0003-4819-147-8-200710160-00010] [PMID: 17938396]


Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                           15
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 18 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                           Cochrane Database of Systematic Reviews


Wenqing 2005                                                             of transsexual, transgender, and gender-nonconforming
  Wenqing G, Bohl CE, Dalton JT. Chemistry and structural biology        people version 7. International Journal of Transgenderism
  of androgen receptor. Chemical Reviews 2005;105(9):3352-70.            2011;13(4):165–232. [DOI: 10.1080/15532739.2011.700873]
  [DOI: 10.1021/cr020456u]
                                                                       Zucker 2016
WHO 2018                                                                 Zucker KJ. The DSM-5 diagnostic criteria for gender dysphoria.
  World Health Organisation. International classification of             In: Trombetta C, Liguori G, Bertolotto M, editors(s). Management
  diseases for mortality and morbidity statistics (11th Revision).       of Gender Dysphoria - A Multidisciplinary Approach.
  icd.who.int/en/ (accessed 30 October 2020).                            First edition. Vol. 1. Mailand: Springer, 2016:33-7. [ISBN:
                                                                         978-88-470-5695-4]
Wierckx 2014
  Wierckx K, van Caenegem E, Schreiner T, Haraldsen I, Fisher AD,
                                                                       References to other published versions of this review
  Toye K, et al. Cross-sex hormone therapy in trans persons is
  safe and effective at short-time follow-up: results from the         Haupt 2018
  European network for the investigation of gender incongruence.         Haupt C, Henke M, Kutschmar A, Hauser B, Baldinger S,
  International Society for Sexual Medicine 2014;11(8):1999-2011.        Schreiber G. Antiandrogens or estradiol treatments
  [DOI: 10.1111/jsm.12571]                                               or both during hormone replacement therapy in
                                                                         transitioning transgender women. Cochrane Database of
WPATH 2011
                                                                         Systematic Reviews 2018, Issue 10. Art. No: CD013138. [DOI:
  Coleman E, Bockting W, Botzer M, Cohen-Kettenis P,                     10.1002/14651858.CD013138]
  DeCuypere G, Feldman J, et al. Standards of care for the health

CHARACTERISTICS OF STUDIES

Characteristics of excluded studies [ordered by study ID]


 Study                              Reason for exclusion

 Asscheman 2011                     Mortality rates in transgender people receiving long-term cross-sex hormones. A cohort study. Ade-
                                    quate controls are missing. Interventions are not clearly defined

 Colizzi 2015                       Increased prevalence of metabolic syndrome among individuals with gender dysphoria treated by
                                    cross-sex hormonal treatment. Study without adequate comparator group.

 Fighera 2018                       Hormone therapy has been associated with changes in bone and lean/fat mass. This study as-
                                    sessed bone mineral density, appendicular lean mass, and total fat mass in transwomen undergo-
                                    ing cross-sex hormone therapy. Study without adequate comparator group.

 Fisher 2014                        This study aimed to assess differences in body uneasiness and psychiatric symptoms between gen-
                                    der dysphoria clients taking hormone therapy and those not taking hormones (no hormone thera-
                                    py). A second aim was to assess whether length of hormone treatment and daily dose provided an
                                    explanation for levels of body uneasiness and psychiatric symptoms. Cross-sectional design.

 Fisher 2016                        The objective of the study was to assess whether hormone therapy-related body changes affect
                                    psychobiological well-being in gender dysphoria. Study without adequate comparator group.

 Giltay 2000                        Hormone therapy effects on the skin (hair growth rate, density, and shaft diameter by image analy-
                                    sis; and sebum production) of transsexual patients receiving cross-sex hormones. It is a case series,
                                    adequate controls are missing.

 Haraldsen 2005                     Hormone therapy effects on cognitive performance. Study without adequate comparator group.

 Haraldsen 2007                     The effects of cross-sex hormones on bone metabolism (bone mineral density, total body fat, to-
                                    tal lean body mass) in patients with early onset gender identity disorder. Study without adequate
                                    comparator group.

 Miles 2006                         The study was designed to examine associations between oestrogen and cognition (memory, in-
                                    cluding visual, spatial, object and location memory, other cognitive abilities that show reliable sex


Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                              16
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                 Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 19 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                           Cochrane Database of Systematic Reviews



 Study                              Reason for exclusion
                                    differences, including verbal and visual-spatial abilities, and mood variables). The cross-over de-
                                    sign used was comparative, but did not used randomization or quasi-randomisation.

 Schlatterer 1998                   This follow-up study was carried out to validate the effectiveness of cross-gender hormone thera-
                                    py embedded in a multistep treatment concept for transgender patients. Study without adequate
                                    comparator group. This study lacks adequate controls.

 Toorians 2003                      To find an explanation for the different thrombotic risks of oral ethinyl estradiol and transder-
                                    mal 17-beta-estradiol use, the researchers compared the effects of treatment of male-to-female
                                    transgender people with cyproterone acetate only, and with cyproterone acetate in combination
                                    with transdermal 17-beta-estradiol, oral ethinyl estradiol, or oral 17-beta-estradiol on a number of
                                    haemostatic variables. There is no adequate control group.

 Van Goozen 1995                    Effects of sex hormones to the establishment of gender differences in behaviour, a large battery of
                                    tests on aggression, sexual motivation and cognitive functioning was administered twice: shortly
                                    before and three months after the start of cross-sex hormone treatment. The study does not have
                                    an adequate comparator group.



Characteristics of ongoing studies [ordered by study ID]

Krasean 2019
 Study name                         Anti-androgenic effects comparison between cyproterone acetate and spironolactone in transgen-
                                    der women: a randomised controlled trial (Trial ID: TCTR20190404001)

 Methods                            Allocation: randomised

                                    Study design: randomised controlled trial

                                    Control: active

                                    Study endpoint classification: efficacy study

                                    Intervention model: Parallel

                                    Number of arms: 2

                                    Masking: double blind (Masked roles: participant caregiver, investigator)

                                    Primary purpose: treatment

                                    Study phase: phase 4

 Participants                       Gender: male

                                    Age limit: minimum 18 years: maximum 40 years

                                    Condition: Gender dysphoria patients diagnosed from DSM V

                                    Male to female transgender

                                    Not undergone orchidectomy

                                    No psychological disease or mental disability

 Interventions                      Arm 1:

                                    Intervention name: cyproterone acetate

                                    Type: active comparator
Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                             17
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                 Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 20 of 22
         Cochrane              Trusted evidence.
                               Informed decisions.
         Library               Better health.                                                           Cochrane Database of Systematic Reviews


Krasean 2019     (Continued)
                                       Classification: drug

                                       Descriptions: participants (gender dysphoria patients) will receive estradiol valerate (4 mg daily)
                                       combined with cyproterone acetate (25 mg daily) for cross-sex hormone treatment.

                                       Arm: 2

                                       Intervention name: spironolactone

                                       Type: experimental

                                       Classification: drug

                                       Descriptions: participants (gender dysphoria patients) will be received estradiol valerate (4 mg dai-
                                       ly) combined with spironolactone (100 mg daily) for cross-sex hormone treatment.

 Outcomes                              Primary outcome(s):

                                       Outcome name: testosterone level

                                       Measurement: Electrochemiluminescent Immunoassay (ECLIA) of total testosterone level

                                       Time point: three months after intervention

                                       Safety issue: no

                                       Key secondary outcomes:

                                       Outcome name: physical and metabolic changes

                                       Measurement: physical examination, metabolic profile parameters

                                       Time point: three months after intervention

                                       Safety Issue: no

 Starting date                         April 3, 2019 (estimated end date: June 16, 2020)

 Contact information                   Contact: Krasean Panyakhamlerd

                                       Degree: Assoc. Prof.

                                       Phone: 0926536415

                                       Email: krasean@hotmail.com

                                       Postal Address: 1873 Rama 4 Road, Patumwan

                                       State/Province: Bangkok

                                       Postal Code: 10400

                                       Country: Thailand

 Notes                                 Source(s) of monetary or material supports: Ratchadapisek Sompoch Fund, Faculty of Medicine,
                                       Chulalongkorn University

                                       Declarations of interest not reported




ADDITIONAL TABLES


Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                               18
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
                Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 21 of 22
          Cochrane           Trusted evidence.
                             Informed decisions.
          Library            Better health.                                                          Cochrane Database of Systematic Reviews


Table 1. Suggested design of future studies
 Methods                             RCT or controlled cohort study

 Participants                        Transgender women experiencing gender dysphoria, in transition

                                     N*

                                     Age: from the age of 16 years

 Intervention                        • Antiandrogens (cyproterone acetate or spironolactone) and estradiol
                                     • Antiandrogens (cyproterone acetate or spironolactone) alone
                                     • Estradiol alone

                                     All types of administration: oral, sublingual, transdermal, subdermal and intramuscular. For estra-
                                     diol and bioidentical 17-beta-estradiol, as well as synthetic derivatives.

 Comparator                          Any of the active interventions listed above

 Outcomes                            Primary outcomes

                                     • Quality of life (QoL)
                                     • Satisfaction with change of male to female body characteristics,
                                     • Adverse events specific to hormone therapy, including serious adverse events

 Notes                               * Size of study with sufficient power to detect a ~ 10% difference between the two groups for pri-
                                     mary outcome




APPENDICES

Appendix 1. OvidSP search strategy



 Search                              Query

 #1                                  (transsexual* OR transgender OR "gender dysphoria" OR transident* OR "trans women" OR "trans
                                     woman").mp.

 #2                                  ("cyproterone acetate" OR CPA OR androcur).mp. or cyproterone Acetate/

 #3                                  (spironolactone OR Aldactone OR Jenaspiron OR Osyrol OR Spirobene OR Verospiron OR Xe-
                                     nalon).mp. or spironolactone/

 #4                                  (estradiol* OR oestradiol* OR estrifam OR gynocadin OR neofollin OR lenzetto).mp. or Estradiol/

 #5                                  2 OR 3 OR 4

 #6                                  1 AND 5



HISTORY
Protocol first published: Issue 10, 2018
Review first published: Issue 11, 2020


Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                             19
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
               Case 4:21-cv-00450-JM Document 45-11 Filed 07/09/21 Page 22 of 22
         Cochrane           Trusted evidence.
                            Informed decisions.
         Library            Better health.                                                           Cochrane Database of Systematic Reviews


CONTRIBUTIONS OF AUTHORS
All authors contributed to the Abstract, Background, Methods, Results, Discussion, and Authors' conclusions.
Claudia Haupt, Alexia Kutschmar and Miriam Henke conducted the study selection.

DECLARATIONS OF INTEREST
Claudia Haupt declares no competing interest.

Miriam Henke declares no competing interest.

Alexia Kutschmar declares no competing interest.

Birgit Hauser (BH) declares no competing interest. BH is a clinical practitioner in private practice, who also prescribes hormone therapy.

Sandra Baldinger declares no competing interest.

Sarah Rafaela Saenz declares no competing interest.

Gerhard Schreiber declares no competing interest.

None of the review authors' incomes depends on the prescription of drugs. The review authors did not receive any financial support for
this project, but paid for all related expenses themselves. They worked voluntarily and free of charge.

INDEX TERMS

Medical Subject Headings (MeSH)
Androgen Antagonists [*therapeutic use]; Drug Therapy, Combination [methods]; Estradiol [*therapeutic use]; Estrogens
[*therapeutic use]; Placebos [therapeutic use]; Sex Reassignment Procedures [*methods]; *Transgender Persons

MeSH check words
Female; Humans; Male




Antiandrogen or estradiol treatment or both during hormone therapy in transitioning transgender women (Review)                           20
Copyright © 2020 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
